UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-6193


JEFFREY COHEN,

                 Plaintiff – Appellant,

          v.

ROD ROSENSTEIN, US Attorney; HARRY GRUBER,            Asst.   US
Attorney; JOYCE MCDONALD, Asst. US Attorney,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:15-cv-00263-WDQ)


Submitted:   June 11, 2015                 Decided:   June 25, 2015


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Jeffrey Cohen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jeffrey       Brian    Cohen      appeals      the    district    court’s     order

dismissing without prejudice, * under 28 U.S.C. §§ 1915, 1915A

(2012), his suit against federal prosecutors brought pursuant to

Bivens     v.    Six   Unknown        Named       Agents   of    Federal     Bureau    of

Narcotics, 403 U.S. 388 (1971).

     The district court determined that Cohen’s complaint raised

issues    concerning        the      validity      of   the     Government’s     ongoing

criminal case against Cohen and, thus, should be dismissed under

the principles of Heck v. Humphrey, 512 U.S. 477 (1994), and its

progeny.        Because no final judgment of conviction has yet been

entered, we conclude that the district court’s dismissal under

Heck is premature.              See Wallace v. Kato, 549 U.S. 384, 393-94

(2007).

     Accordingly,          we    vacate     the     district      court’s     order   and

remand for further proceedings in light of Wallace.                          We dispense

with oral argument because the facts and legal contentions are

adequately       presented      in    the   materials      before     this    court   and

argument would not aid the decisional process.

                                                                 VACATED AND REMANDED



     * We have jurisdiction because Cohen cannot cure the defect
identified in his complaint by mere amendment. See Domino Sugar
Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67
(4th Cir. 1993).



                                              2